Citation Nr: 9929421	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-41 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from January to June 
1986.  This appeal was previously before the Board of 
Veterans' Appeals (Board) from an April 1993 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  By means of an order dated 
in January 1997, the Board remanded this case for further RO 
action.  The claim has now been returned to the Board for a 
decision.


FINDINGS OF FACT

The appellant's diabetes mellitus does not result in episodes 
of ketoacidosis or hypoglycemic reactions; he does not suffer 
from episodes of ketoacidosis or hypoglycemic reactions 
requiring 1 or 2 hospitalizations per year or visits to a 
diabetic care provider.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (1995 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The medical evidence of record includes a report of a VA 
medical examination, dated in June 1994, which indicates that 
the appellant was taking NPH insulin 30 units in the morning 
together with 10 units of regular.  His diabetes had been out 
of control for years and this was mainly due to his poor 
compliance with his diabetic diet.  He complained of losing 
his appetite on the morning of his examination, having nausea 
off and on, blurred vision, and 2-3 bowel movements per day, 
usually very loose.  His blood pressure was 120/70.  
Examination of the eyes by means of funduscopic examination 
showed no evidence of diabetic retinopathy and there were no 
microaneurysms seen in the retina.  The external motions of 
the eyes were normal.  The examiner reported that clinical 
records from the past couple of years showed that the 
appellant's blood sugars ranged from 242 to 425; the examiner 
stated that the appellant's diabetes was poorly controlled, 
mainly due to lack of proper diet.  

The examiner also reported that there was no history of 
recent hypoglycemic reactions.  It was very difficult to 
determine if the appellant had ever had ketoacidosis.  He was 
hospitalized only one time when his diabetes was first 
discovered in 1986.  Whether he was in ketoacidosis or not at 
that time is very difficult to say.  It was noted that since 
September 1993, he had lost 10 pounds.  His peripheral pulses 
were carefully followed during examination and the only 
abnormality found was the inability to feel the pedal pulses 
in both feet; his posterior tibial artery was normal.  
Examination of the eyes failed to reveal any evidence of 
diabetic retinopathy.  The diagnosis was diabetes mellitus, 
under very poor control, with some degree of diabetic 
neuropathy manifested mainly because of the diarrhea.  Some 
of the subjective symptoms, such as blurred vision and 
weakness could very well be due to his significant  degree of 
lack of control over the diabetes.    

Report of a VA examination, dated in February 1998, indicates 
that the appellant's last visit to the clinic was in November 
1997; at that time, he went to the clinic because of 
uncontrolled diabetes and was treated with regular insulin.  
He was instructed to come back one month later, but did not 
return until the date of the examination.  The examiner 
stated that the appellant was diagnosed with diabetes at age 
18, when he was hospitalized with diabetic ketoacidosis 
(DKA).  At the time of the examination, he was on NPH human 
insulin 20 units in the morning and 10 units in the 
afternoon.  He was also on regular human insulin 10 units in 
the morning.  He was on a 1500 kilocaloric diabetic diet.  He 
reported that he did not exercise regularly, but that he did 
exercise at work where he lifts heavy objects all day long.  
He reported episodes of chest pain, back pain, heartburn, 
diarrhea, and intra-intestinal gas.  He denied palpitations 
or shortness of breath.  He reported numbness in his right 
leg after knee surgery.  

Examination showed that the appellant's blood pressure was at 
138/84.  His weight was 177 pounds, with maximum weight 
during the past year at 180.  He was well-developed and well-
nourished.  Lungs were clear and the heart had regular 
rhythm.  There was no visceromegaly.  Examination of the 
extremities showed that he had no sensation on the right leg 
from the area of the surgical scar at the medial side of his 
knee down to his arch.  His left leg was normal.  The skin on 
his legs were very dry.  He had areas of trauma on his 
pretibial area middle third.  His fasting blood sugar was 
232.  The diagnoses were diabetes mellitus type 1, and right 
knee neurofibroma, status post removal, with secondary 
sensory deficit on the medial side of his right leg.  The 
examiner indicated that the appellant was losing the arches 
of his feet; this did not appear to be a manifestation of 
diabetic neuropathy since his neurological examination was 
essentially normal except for the numbness on the medial side 
of his right leg due to surgery.

A report of an eye examination, dated in February 1998, 
indicates that the appellant complained of occasional blurry 
vision accompanied by migraine headaches.  He also reported 
that his eyes seemed dry.  He had 20/20 vision in both eyes.  
The examiner's findings showed no diabetic retinopathy.  He 
was shown to have pterygium in the left eye, and choroidal 
nevus in the right eye.  

Outpatient treatment records from 1993 to the present 
indicate that the appellant has received continual follow-up 
care for evaluation of his diabetes.  His follow-up care has 
been irregular, ranging from twice in one month on several 
occasions (4 times during the past 4 years), to approximately 
4 months in-between his follow-up visits.  His follow-up 
evaluations show that his blood sugars have repeatedly been 
high and that his diabetes has been poorly controlled.  The 
Board notes that in February 1995, his fasting blood sugar 
was at 516 and he had +1 ketones in the urine; he was sent to 
the emergency room to rule out DKA.  Further evaluation in 
the emergency room indicates that he did not suffer from DKA.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that the criteria for evaluating diabetes 
mellitus were amended in 1996.  Where law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board will thus 
review the claim on the basis of both sets of criteria, 
applying that set most favorable to the appellant.

The severity of the appellant's diabetes can be ascertained 
by application of the standards set forth in VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 
(DC) 7913.  For evaluation of diabetes prior to June 6, 1996, 
a 40 percent rating is warranted for moderately severe 
diabetes, requiring large insulin dosage, restricted diet, 
and careful regulation of activities, i.e., avoidance of 
strenuous occupational and recreational activities.  A 60 
percent rating is warranted for severe diabetes with episodes 
of ketoacidosis or hypoglycemic reactions, but with 
considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent rating is warranted for pronounced, uncontrolled 
disease, that is, with repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet, and regulation of 
activities, with progressive loss of weight and strength or 
severe complications. 38 C.F.R. § 4.119, Code 7913 (effective 
prior to June 6, 1996).

The revised criteria provide a 40 percent evaluation for 
diabetes mellitus which requires Insulin, a restricted diet, 
and regulation of activities. The next higher rating of 60 
percent is for assignment when the diabetes requires Insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring 1 or 2 
hospitalizations per year or twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated. The maximum rating of 
100 percent is provided when the diabetes requires more than 
one daily injection of Insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Code 7913 (1999).

Having considered the evidence of record and the applicable 
laws, the Board finds that an increased rating is not 
warranted.  Medical records do not indicate that the 
appellant has had any episodes of hypoglycemic reactions.  
While the record does indicate a one-time (possible) episode 
of DKA (in 1986), this does not satisfy the criteria for an 
increased rating.  Under the old criteria, it is necessary 
that there be episodes (i.e. more than one) of DKA; this 
criteria is clearly not satisfied.  

Under the new criteria, an increased rating can be granted if 
he has, among others, episodes of DKA which require 1 to 2 
hospitalizations per year; again, the medical evidence of 
record does not indicate that this has occurred.  An 
increased rating can also be granted under the new criteria 
if, among others, he has episodes of DKA requiring twice-a-
month visits to a diabetic care provider.  While he has 
visited diabetic care providers twice-a-month on several 
occasions, the evidence does not show that he requires such 
care on a consistent basis for DKA.  Again, he has had only 
one episode of DKA, which was over a decade ago, and he has 
required twice-a-month visits on only 4 occasions during the 
past 4 years.  Given this evidence, the Board concludes that 
the requirements for an increased rating have not been met 
under either the old or the new criteria, and that this claim 
should be denied.



ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

